Judgment, Supreme Court, New York County (Daniel R FitzGerald, J.), rendered December 18, 2007, as amended January 8, 2008, convicting defendant, after a jury trial, of attempted rape in the first degree, sexual abuse in the first degree (two counts) and endangering the welfare of an incompetent or physically disabled person in the first degree (two counts), and sentencing him to an aggregate term of 15 years, unanimously affirmed.
Under the unusual circumstances of the case, where one of the victims was unable to speak intelligibly because of her physical impairment, the court properly exercised its discretion in *591permitting the prosecutor to clarify the testimony by means of leading questions (see People v Williams, 242 AD2d 469 [1st Dept 1997], lv denied 91 NY2d 883 [1997]), and defendant has not established that he was thereby deprived of a fair trial.
Concur—Tom, J.E, Moskowitz, DeGrasse, Manzanet-Daniels and Clark, JJ.